UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05970 Cash Account Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:4/30 Date of reporting period: 1/31/10 Cash Account Trust-Money Market Portfolio ITEM 1.
